Citation Nr: 0320379	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  02-09 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an extension of the veteran's basic 10-year 
period of eligibility for receiving educational assistance 
benefits under the provisions of Chapter 30, Title 38, United 
States Code, (Montgomery GI Bill), beyond the adjusted 
delimiting date of April 3, 2003.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2001 notification letter from the 
education program chief of the Muskogee, Oklahoma, Regional 
Office (RO) of the United States Department of Veterans' 
Affairs (VA).  That RO official informed the veteran that the 
delimiting date for using his education benefits was April 3, 
2003.  The case is now being handled through the Waco, Texas, 
RO.

The appellant has requested equitable relief under the 
provisions of 38 U.S.C.A. § 503 (West 2002).  A grant of 
equitable relief is solely within the discretion of the 
Secretary of Veterans Affairs.  It is not within the Board's 
jurisdiction.  See Darrow v. Derwinski, 2 Vet. App. 303 
(1992).  The request will be referred to the Chairman of the 
Board for consideration under 38 C.F.R. § 2.7 (2002) after 
this decision of the Board has been issued.   


FINDINGS OF FACT

1.  The veteran had active service from March 29, 1973 to 
March 20, 1979, and from March 19, 1980 to March 31, 1994.  

2.  Ten years from the date of the veteran's discharge from 
service is March 31, 2004.  

3.  The veteran's delimiting date is reduced by the number of 
days he was not on active duty between March 19, 1979 and 
March 19, 1980.


CONCLUSION OF LAW

The veteran is not legally entitled to a delimiting date for 
Chapter 30, Title 38, United States Code, educational 
assistance after April 3, 2003.  38 U.S.C.A. §§ 3031, 3033 
(West 2002); 38 C.F.R. §§ 20.7050, 21.7142 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the VCAA was inapplicable to a 
matter of pure statutory interpretation.  See Smith v. Gober, 
14 Vet. App. 227, 231-32 (2000).  In this case the facts are 
not in dispute, and the case is one of pure statutory 
interpretation.


II.  Delimiting Date for Education Benefits

The veteran had active service from March 29, 1973 to March 
20, 1979, and from March 19, 1980 to March 31, 1994.  He 
applied in November 2001 for VA educational assistance 
benefits.

Under 38 U.S.C.A. § 3011(a)(1)(B)(i), the veteran is eligible 
for Chapter 30 educational assistance benefits to be used 
during a ten-year period beginning with the date of the 
veteran's last discharge from service.  38 U.S.C.A. 
§ 3031(a); see also 38 U.S.C.A. § 3033; 38 C.F.R. § 21.7142.  
For individuals whose eligibility is based on 38 U.S.C.A. 
§ 3011(a)(1)(B)(i), however, the ten-year period of 
eligibility is reduced by the amount of time equal to the 
time that the veteran was not serving on active duty during 
the period beginning January 1, 1977, and ending June 30, 
1985.  38 U.S.C.A. § 3031(e); 38 C.F.R. § 21.7050(b).

In a November 2001 letter, an RO education program chief 
noted that the RO had recently sent the veteran a letter 
stating that he had to use his educational assistance 
benefits before April 1, 2004.  The RO official informed the 
veteran that his ten-year eligibility from March 31, 1994, 
was shortened by a period of time equal to March 21, 1979 to 
March 18, 1980, when he was not on active duty.  The official 
indicated that the adjusted delimiting date, by which the 
veteran had to use his benefits, was April 3, 2003.

In December 2001, the veteran submitted his written notice of 
disagreement with the April 2003 delimiting date.  He wrote 
that officials of the United States Air Force (USAF) and VA 
had informed him, on at least three occasions, that the 
delimiting date was in April 2004.  He stated that, during 
his formal outprocessing from the USAF in March 1994, he 
specifically asked about the duration of his eligibility for 
VA educational assistance benefits, and that the USAF 
official told him that he was eligible to use those benefits 
for ten years from his March 1994 separation from service.  

He related that several years prior to 2001, he had 
telephoned the Muskogee VA RO to check on his remaining 
eligibility, and had been told that he had until April 2004 
to use the benefits.  He reported that earlier in 2001 he had 
received an unsolicited letter from VA stating that he had 
until April 2004 to use his benefits.

The veteran wrote that he had begun a degree program on a 
schedule that would allow him to complete the program by the 
April 2004 date, and that he needed to take courses beyond 
April 2003 to complete the program.  He asserted that he 
should not be affected detrimentally by the failure of USAF 
and VA officials to give him accurate information.  He asked 
that he able to use his benefits until April 2004.  He 
repeated the history and arguments in a June 2002 substantive 
appeal, and in his January 2003 Board hearing.  He asserted 
that he had planned his degree program according to the 
delimiting date told to him by USAF and VA officials, and 
that any earlier delimiting date should have been 
communicated to him while there was still time to use the 
benefits.

The Board acknowledges the veteran's argument that his 
delimiting date should be April 1, 2004, and that he was not 
informed before November 2001 that the delimiting date would 
be shortened by the length of the break in service.  

Notwithstanding any obligation on the part of VA to correctly 
inform the veteran about basic eligibility or ineligibility 
for Chapter 30 educational assistance benefits, the remedy 
for breach of such obligation could not involve payment of 
benefits where statutory requirements for such benefits are 
not met.  See Harvey v. Brown, 6 Vet. App. 416, 424 (1994) 
(holding that a veteran was not entitled to education 
benefits based on his assertion that misleading or erroneous 
information was provided regarding education benefits).

The veteran does not contend that he was prevented from 
pursuing or completing his program of education prior to the 
delimiting date due to a disability.  The Board concludes 
that the delimiting date of April 3, 2003, was calculated in 
accordance with the law and regulations governing Chapter 30 
educational assistance benefits.  As the disposition of this 
claim is based on the law, and not on the facts of the case, 
the claim must be denied based on a lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an extension of the veteran's basic 10-year 
period of eligibility for receiving educational assistance 
benefits the Montgomery GI Bill, beyond the adjusted 
delimiting date of April 3, 2003, is denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

